


POLICY SUBJECT:    Executive Severance Policy
EFFECTIVE DATE:    June 1, 2002
REVISED:    January 1, 2012
1.
Purpose. The NiSource Executive Severance Policy ("Policy") was established to
provide Severance Pay and other benefits to terminated executive-level employees
of NiSource Inc. and certain subsidiaries and affiliate corporations ("Company")
who satisfy the terms of the Policy. Benefits under the Policy shall be in lieu
of any benefits available under the NiSource Severance Policy or any other
severance plan or policy maintained by the Company or any Affiliate; provided
however that benefits will not be payable under the Policy if the relevant
termination of employment results in the employee being eligible for a payment
under a Change in Control and Termination Agreement. The Policy is amended and
restated effective January 1, 2012.



2.
Administration. The Policy is administered by the Officer Nomination and
Compensation Committee of the Board of Directors of the Company ("Committee").
The Committee has the complete discretion and authority with respect to the
Policy and its application. The Committee reserves the right to interpret the
Policy, prescribe, amend and rescind rules and regulations relating to it,
determine the terms and provisions of severance benefits and make all other
determinations it deems necessary or advisable for the administration of the
Policy. The determination of the Committee in all matters regarding the Policy
shall be conclusive and binding on all persons. The Committee may delegate any
of its duties under the Policy to the Senior Vice President of Human Resources
and hereby delegates to the Senior Vice President of Human Resources the
authority to develop and implement administrative guidelines regarding the
operation of the Policy.



3.
Scope. The Policy will apply to all full-time or part-time regular, non-union
employees of the Company and each of its affiliated entities (collectively,
"Affiliates" and each an "Affiliate") whose job scope level, as established by
the Company, is D2 (or its equivalent) or above ("Participants").



4.
Eligibility for Severance Pay. A Participant becomes entitled to receive
severance pay ("Severance Pay") only if he or she is terminated by an Affiliate
for any of the following reasons, provided that such a termination event
constitutes a "separation from service" as defined under Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable guidance thereunder,
and further provided the conditions described in Section 5 below are met:



(a)
The Participant's position IS eliminated due to a reduction in force or other
restructuring.



(b)
The Participant's position is moved by the Company more than 50 miles from its
current location and results in the Participant having a longer commute of at
least 20 miles and the Participant chooses not to relocate, and such events are
considered a "good reason" termination under Section 409A of the Internal
Revenue Code of 1986, as amended, and applicable guidance thereunder.



(c)
The Participant's employment is constructively terminated. Constructive
termination shall be defined in a manner consistent with the guidance for a
"good reason" termination under Section 409A of the Internal Revenue Code of
1986, as amended, and applicable guidance thereunder, and means (1) the scope of
the Participant's position is changed materially or (2) the Participant's base
pay is reduced by a material amount or (3) the Participant's opportunity to earn
a bonus under a short-term cash incentive compensation plan of the Affiliates is
materially reduced or is eliminated, and, in any such event, the Participant
chooses not to remain employed in such position, If a Participant does not
assert constructive termination within 14 days of being informed of a change
described in (1), (2) or (3) above, in a written instrument delivered to the
Senior Vice President of Human Resources, such change will not be deemed a
constructive termination. The decision as to whether such a change constitutes
constructive termination shall be made by the Committee, not the Participant. If
the Participant disagrees, the Participant must follow the claims procedure set
forth in Section 14.


1

--------------------------------------------------------------------------------




5.
Conditions to Receipt of Benefits.



(a)
Severance Pay is not available to a Participant otherwise eligible for Severance
Pay who transfers to another position with any Affiliate.



(b)
Severance Pay is not available to a Participant whose position is eliminated due
to (1) the sale of the Affiliate or assets of the Affiliate which employs the
Participant on the date of termination or (2) the outsourcing of work, where in
either such event the purchaser of the Affiliate or assets of the Affiliate or
the outsourcing service provider makes an offer of employment to the Participant
that, if it were an Affiliate, would not constitute "constructive termination"
as described in Section 4(c).



(c)
A Participant must execute and not revoke the release described in Section 6
below.



(d)
During the period in which a Participant is entitled to consider the execution
of the release described in Section 6, or during such other period as is
otherwise agreed to by the Company and the Participant, he or she may be
required to complete unfinished business projects and be available for
discussions regarding matters relative to the Participant's duties.



(e)
A Participant must return all Affiliate property and information to the
Affiliate.



(f)
A Participant must agree to pay all outstanding amounts owed to any Affiliate
and authorize the Affiliate to withhold any outstanding amounts from his or her
final paycheck and/or Severance Pay.



6.
Amount of Severance Pay. The amount of Severance Pay to which a Participant is
entitled under the Policy is 52 weeks of base salary at the rate in effect on
the date of termination.



A Participant who is receiving benefits under a short term disability plan
maintained by any Affiliate will be entitled to Severance Pay at the end of the
period of payment of short term disability if, and only if, (1) he or she is not
then eligible for benefits under a long term disability plan maintained by an
Affiliate, and (2) he or she is not offered employment with an Affiliate that,
in the discretion of the Committee, is comparable to that held by the
Participant at the time the applicable period of short term disability
commenced. A Participant will not be entitled to Severance Pay at the end of the
period of long term disability.
Severance Pay will be paid to a Participant in one lump sum cash payment as soon
as practicable after the date of the Participant's termination of employment,
but in no event later than the 15th day of the 3rd month after such date,
provided that the Participant has executed a valid release of all Affiliates,
and their respective officers, directors and employees, from any and all
actions, suits, proceedings, claims and demands relating to the Participant's
employment with all Affiliates and the termination thereof, and the applicable
revocation period has expired within this period. Severance Pay shall be reduced
by applicable amounts necessary to comply with federal, state and local income
tax withholding requirements.
7.
Benefits.



(a)
Welfare Benefits. A Participant entitled to Severance Pay shall receive, at the
time of payment of Severance Pay, a lump sum payment equivalent to 130% of
52-weeks of COBRA (as defined in Section 4980B of the Internal Revenue Code of
1986, as amended, and Sections 601-609 of the Employee Retirement Income
Security Act of 1974, as amended, or any successor sections) continuation
coverage premiums in lieu of any continued medical, dental, vision, and other
welfare benefits offered by the Company or any Affiliate. Such 52-week period of
COBRA continuation coverage shall be included as part of the period during which
the Participant may elect continued group health coverage under COBRA.



(b)
Outplacement Services. A Participant entitled to Severance Pay shall receive
outplacement services, selected by the Company at its expense, for a period
commencing on the date of termination of employment and


2

--------------------------------------------------------------------------------




continuing until the earlier to occur of the Participant accepting other
employment or 12 months thereafter.


8.
No Re-employment. A Participant who receives benefits pursuant to the Policy
shall not be eligible for re-employment with any Affiliate, unless the Committee
or its delegate provides the Participant with a written waiver of the Section.



9.
Independent Contractor Status. A Participant who receives benefits pursuant to
the Policy shall not be eligible at any time after termination of employment to
enter into a consulting or independent contractor relationship with any
Affiliate pursuant to which relationship he or she shall perform the same or
similar services, upon the same or similar terms and conditions, as were
applicable to such Participant on the date of termination of employment.



10.
Death of Participant. It a Participant dies prior to receiving Severance Pay to
which he or she is entitled under the Policy, payment will be made to the
representative of his or her estate.



11.
Term of Policy. The term of the Policy, as amended and restated herein, will
commence on January 1, 2012 and will expire on December 31, 2014.



12.
Amendment or Termination.



(a)
The Policy may be amended or terminated by the Committee at any time during its
term when, in its judgment, such amendment or termination is necessary or
desirable. No such termination or amendment will affect the rights of any
Participant who is then entitled to receive Severance Pay or other benefits
under the Policy at the time of such amendment or termination. The Policy can
only be changed by written endorsement by an officer of the Company and only
when the Company attaches the written amendment to the Policy. No agent or other
employee, other than an officer of the Company, has the authority to change or
waive any provision of the Policy.



(b)
Severance benefits under the Policy are not intended to be a vested right.



13.
Governing Law. The terms of the Policy shall, to the extent not preempted by
federal law, be governed by, and construed and enforced in accordance with, the
laws of the State of Indiana, including all matters of construction, validity
and performance.



14.
Miscellaneous Provisions.



(a)
Severance Pay and other benefits pursuant to the Policy shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt by a Participant, and any attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
prior to such receipt shall be void and no Affiliate shall be liable in any
manner for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to any Severance Pay or other benefits under the
Policy.



(b)
Nothing contained in the Policy shall confer upon any individual the right to be
retained in the service of any Affiliate, nor limit the right of any Affiliate
to discharge or otherwise deal with any individual without regard to the
existence of the Policy.



(c)
The Policy shall at all times be entirely unfunded. No provision shall at any
time be made with respect to segregating assets of any Affiliate for payment of
any Severance Pay or other benefits hereunder. No employee or any other person
shall have any interest in any particular assets of any Affiliate by reason of
the right to receive Severance Pay or other benefits under the Policy, and any
such employee or any other person shall have only the rights of a general
unsecured creditor of an Affiliate with respect to any rights under the Policy.



15.
Claims Procedure. A claim for benefits under the Policy shall be submitted in
writing to the Committee. If a claim for benefits under the Policy by a
Participant or his or her beneficiary is denied, either in whole or in part, the


3

--------------------------------------------------------------------------------




Committee will let the claimant know in writing within 90 days. If the claimant
does not hear within 90 days, the claimant may treat the claim as if it had been
denied. A notice of a denial of a claim will refer to a specific reason or
reasons for the denial of the claim; will have specific references to the Policy
provisions upon which the denial is based; will describe any additional material
or information necessary for the claimant to perfect the claim and explain why
such material information is necessary; and will have an explanation of the
Policy's review procedure.


The claimant will have 60 days after the date of the denial to ask for a review
and a hearing. The claimant must file a written request with the Committee for a
review, During this time the claimant may review pertinent documents and may
submit issues and comments in writing. The Committee will have another 60 days
in which to consider the claimant's request for review. If special circumstances
require an extension of time for processing, the Committee may have an
additional 60 days to answer the claimant. The claimant will receive a written
notice if the extra days are needed. The claimant may submit in writing any
document, issues and comments he or she may wish. The decision of the Committee
will tell the claimant the specific reasons for its actions, and refer the
claimant to the specific Policy provisions upon which its decision is based. If
the decision on review is not furnished within the time period set forth above,
the claim shall be deemed denied on review.
If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his duly authorized representative
notifies the Committee within 90 days after the mailing or delivery to the
claimant by the Committee of its determination that claimant intends to
institute legal proceedings challenging the determination of the Committee and
actually institutes such legal proceedings within 180 days after such mailing or
delivery
16.
Rights Under ERISA. Each Participant in the Policy is entitled to certain rights
and protection under the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"). ERISA provides that all Policy Participants shall be entitled
to:



(a)
Examine, without charge, at the Company's office all Policy documents.



(b)
Obtain copies of all Policy documents and other Policy information upon written
request to the Committee. The Committee may make a reasonable charge for the
copies.



In addition to creating rights for Policy Participants, ERISA imposes duties
upon the people who are responsible for the operation of an employee benefit
plan. The people who operate the Policy, called "fiduciaries" of the Policy,
have a duty to do so prudently and in the interest of the Policy Participants
and beneficiaries. No one, including the Company, any affiliate or any other
person, may fire a Participant or otherwise discriminate against a Participant
in any way to prevent him or her from obtaining a benefit or exercising his or
her rights under ERISA, If a Participant's claim for a benefit is denied in
whole or in part, he or she must receive a written explanation of the reason for
the denial. A Participant has the right to have the Committee review and
reconsider his or her claim. Under ERISA, there are steps a Participant can take
to enforce the above rights. For instance, if a Participant requests materials
from the Committee and does not receive them within thirty (30) days, he or she
may file suit in a federal court. In such a case the court may require the
Committee to provide the materials and pay the Participant up to $110 a day
until the Participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the Committee. If a Participant has a
claim for benefits, which is denied or ignored, in whole or in part, he or she
may file suit in a state or federal court. If it should happen that the Policy
fiduciaries misuse the Policy's money, or if a Participant is discriminated
against for asserting his or her rights, he or she may ask assistance from the
United States Department of Labor, or he or she may file suit in a federal
court, The court will decide who should pay the court costs and legal fees. If
the Participant is successful, the court may order the person he or she has sued
to pay these costs and fees. If the Participant loses, the court may order him
or her to pay these costs and fees, for example, if it finds his or her claim to
be frivolous. If a Participant has questions about the Policy, he or she should
contact the Committee. If a Participant has any questions about this statement
or about his or her rights under ERISA, he or she should contact the nearest
Area Office of the United States Labor-Management Services Administration,
Department of Labor.

4

--------------------------------------------------------------------------------






17. Policy Facts.
Company:
NiSource Inc.
Address:
801 E, 86th Avenue
Merrillville, Indiana 46410
Plan Name:
NiSource Executive Severance Policy
Type of Plan:
Severance Policy-Welfare Benefits Plan
Policy Year:
Calendar Year
Employer Identification Number (EIN):
35-1719974
Policy Administrator:
Officer Nomination and Compensation Committee of NiSource Inc.
Business Address:
801 E, 86th Avenue
Merrillville, Indiana 46410
Agent for Service of Legal Process:
Officer Nomination and Compensation Committee of NiSource Inc.
(Address)
801 E, 86th Avenue
Merrillville, Indiana 46410




5